DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 112
Applicant’s arguments, see page 8, filed 27 July 2021, with respect to the rejections of claims 11-13 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 11-13 has been withdrawn. 
35 USC 103
Applicant’s arguments, see page 8, filed 27 July 2021, with respect to the rejections of claims 1-3, 5, 6, and 9-13 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 6, and 9-13 has been withdrawn. 
Allowable Subject Matter
Claim 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claims 1 and 11, Examiner notes that US 20150052682 A1 to Biswell, US 20160338894 A1 to Rodriguez, US 3574871 to Greene, and US 20130239332 A1 to Pringle-Parker are particularly relevant.  The primary reference Biswell teaches a stretcher comprising a decomposable frame comprising two transverse frame elements, longitudinal frame elements, and multiple support assemblies (see at least Figs. 1-3), and the secondary reference Rodriguez teaches first and second support connectors that connect the first and second longitudinal frame elements (see at least Fig. 3 element 40).  However, the combination of Biswell and Rodriguez does not teach Applicant’s claimed wherein the first end of each support connector is curved towards the second end and has a first radius of curvature, and the second end of each support connector is curved towards the first end and has a second radius of curvature, and wherein the elongated support of each of the support assemblies includes apertures at the first and second end portions and each aperture is adapted to receive the second end of the first and second support connectors of the respective support assembly.”  In other words, Applicant’s invention is directed towards each support connector having a specific shape of curvatures at each end, which then connect to the stretcher.  Rodriguez fails to teach Applicant’s claimed limitation because Rodriguez’s support connector is a strap loop (see Fig. 3), so there is only one end with a curve having a radius of curvature.  Greene also fails to teach this claimed limitation.  While Pringle-Parker teaches a support connector having first and second ends that are adapted to be received by the support assembly (see Figs. 2-3), it is also lacking the curved connectors (as seen in Figs. 2-3, the connector is straight, not curved).  There is no teaching or suggestion in the references cited or the prior art (see PTO 892) to result in Applicant’s claimed structure.
The dependent claims are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/24/2022